The Director of the Office of Lawyers Professional Responsibility has filed a petition for disciplinary action alleging that respondent Bradley Crawford Mann has committed professional misconduct warranting public discipline-namely, a pattern of misconduct in three client matters involving neglecting client matters; failing to communicate with clients; failing to expedite litigation; settling matters without the client's knowledge or consent; making false statements to courts, clients, opposing counsel, and others; and knowingly disobeying obligations of tribunals. See Minn. R. Prof. Conduct 1.1, 1.2(a), 1.3, 1.4(a)(3), 3.2, 3.3(a)(1), 3.4(c), 4.1, 8.4(c)-(d).
Respondent and the Director have entered into a stipulation for discipline. In it, respondent waives his procedural rights under Rule 14, Rules on Lawyers Profession Responsibility (RLPR), withdraws his answer, and unconditionally admits the allegations of the petition. The parties recommend that the appropriate discipline is an indefinite suspension with no right to petition for reinstatement for 30 months.
The court has independently reviewed the file and approves the recommended discipline.
Based upon all the files, records, and proceedings herein,
IT IS HEREBY ORDERED THAT:
1. Respondent Bradley Crawford Mann is suspended from the practice of law, effective 14 days from the date of this order, with no right to petition for reinstatement for 30 months.
2. Respondent may petition for reinstatement pursuant to Rule 18(a)-(d), RLPR. Reinstatement is conditioned on successful completion of the written examination required for admission to the practice of law by the State Board of Law Examiners on the subject of professional responsibility, see Rule 18(e)(2), RLPR, and satisfaction of continuing legal education requirements, see Rule 18(e)(4), RLPR.
3. Respondent shall comply with Rule 26, RLPR (requiring notice of suspension to clients, opposing counsel, and tribunals), and shall pay $900 in costs pursuant to Rule 24(a), RLPR.
BY THE COURT:
/s/ ______________________________
David L. Lillehaug
Associate Justice